Citation Nr: 0527473	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  01-07 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for right leg varicose 
veins, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable rating for left leg varicose 
veins.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted a separate 10 percent rating for 
varicose veins of the right leg and a separate noncompensable 
rating for varicose veins of the left leg, each effective 
from January 10, 2000.  In a June 2002 rating decision, the 
RO granted a 20 percent rating for varicose veins of the 
right leg, effective from January 10, 2000.  In August 2003, 
after undertaking development pursuant to now invalidated 
38 C.F.R. § 19.9(a)(2) (2002), the Board remanded the appeal 
for further evidentiary development.  

The Board notes that the August 2003 remand characterized the 
claim for an increased rating for right leg varicose veins as 
a staged rating claim.  That characterization was erroneous 
given that the effective date assigned the 10 and 20 percent 
ratings for the disorder were both January 10, 2000.  
Therefore, the issues on appeal are as presented on the first 
page of this decision. 

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

It is contended that the veteran experiences increased 
symptomatology due to his varicose veins that warrants higher 
ratings.  It is requested that the veteran be afforded the 
benefit of the doubt.

A review of the clinical record shows that the veteran has a 
number of heart and vascular problems which produce adverse 
symptoms that may or may not be part of the service connected 
symptom complex to be considered when evaluating the severity 
of his varicose veins.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2004).  Here, the record shows that the veteran 
was provided VA examinations in May 2000 and March 2002 in 
order to obtain medical opinions addressing the severity of 
his service connected varicose veins.  Unfortunately, neither 
the 2000 nor the 2002 examiner provided a medical opinion 
that fully addresses which of the claimant's adverse symptoms 
were caused by his service connected varicose veins and which 
were caused by nonservice connected cardiovascular problems.  
In this respect, the Board specifically acknowledges that Dr. 
Weiner in 2004 attempted to clarify his 2002 opinion, but the 
clarification provided is not sufficiently complete for 
rating purposes.  Therefore, a clarifying VA opinion and/or 
examination is needed.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.326 (2004).  See also Mittleider v. West, 
11 Vet. App. 181, 182 (1998) ("[W]hen it is not possible to 
separate the effects of the [service-connected condition and 
the non-service-connected condition], VA regulations at 
38 C.F.R. § 3.102, ... require that reasonable doubt on any 
issue be resolved in the appellant's favor, [and that] ... such 
signs and symptoms be attributed to the service-connected 
condition.

Therefore, the appeal is REMANDED for the following: 

1.  The AMC should make arrangements to 
forward the claims file to Dr. Weiner who 
conducted a 2002 VA examination, and who 
provided a clarifying opinion in 2004.  
Following his review of the claims 
folder, Dr. Weiner must opine whether it 
is at least as likely as not (i.e., is 
there a 50/50 chance) that the pitting 
edema and right leg discoloration that 
were noted on examination are part and 
parcel of the service connected varicose 
veins, or whether they were the result of 
another nonservice connected disorder 
such as phlebitis, deep venous 
thrombosis, and/or thrombocytosis.  A 
complete rationale for any opinion 
offered must be provided.

If Dr. Weiner concludes that a VA 
examination is needed to answer these 
questions such an examination is 
authorized. 

If Dr. Weiner is not available, the RO 
must order a new VA cardiovascular 
examination.  The claim folder is to be 
provided to the cardiologist for review 
in conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the cardiologist must be 
accomplished and all clinical findings 
are to be reported in detail.  
Thereafter, in accordance with the latest 
AMIE worksheet for rating varicose veins, 
the cardiologist should provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of any disability.  

In providing the above opinion, the 
cardiologist must distinguish between 
adverse symptomatology caused by the 
service connected varicose veins from 
that caused by other nonservice connected 
disorders, if possible.  The examiner 
must specifically cite the disorder 
responsible for any pitting edema or skin 
discoloration.  If it is not possible to 
distinguish what symptoms are caused by 
varicose veins from those symptoms that 
are caused by nonservice connected 
disorders, the examiner must so state.  
The examiner must also explain why 
further clarification is not possible.

2.  After the development requested has 
been completed, the AMC should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If it is 
deficient in any manner, the AMC must 
implement corrective procedures at once.  

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), such as providing the 
veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004).

4.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issues on appeal and enter 
a rating decision.  If any of the 
benefits sought on appeal remain denied, 
he and his representative should be 
provided a Supplemental Statement of the 
Case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


